ORDER

PER CURIAM.
Larry Hoskin appeals the denial of his Rule 24.085 motion for post-conviction relief following an evidentiary hearing. On appeal, he claims that the motion court failed to make sufficient findings of fact and conclusions of law, depriving him of meaningful appellate review. Mr. Hoskin also claims that his post-conviction counsel abandoned him. Because Mr. Hoskin failed to present substantial evidence to support the claim he asserted in his Rule 24.035 motion, this court finds that the motion court was not required to make specific findings of fact and conclusions of law on that claim. This court also finds that Mr. Hoskin’s claim of abandonment is actually a claim of ineffective assistance of post-conviction counsel, which is not cognizable in this appeal. Since a published opinion would have no precedential value, *527a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).